Detailed Action
Claims 4 – 5 and 8 – 10 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1 – 3, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 17 May 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 – 5 and 8 – 10 are allowed.
The combination of a rolling brush being above the discharge end of the primary / raw material supply conveyor belt in combination with detachable rolling brush bases, detachable from the rotating shaft, is not found in an obvious combination in the prior art. 
KR 2015/0062711(A) to Choi is not analogous with CN 104988784(A) to Hu because Choi teaches conveyor belts utilized in the concrete and colorant industry while Hu teaches conveyor belts utilized in the pulp and papermaking industry. It is not clear why one with ordinary skill in the art of concrete mixing would have equipment knowledge of the pulp and papermaking industry.

U.S. 4,164,597 to Smith teaches concrete mixing involving conveyor belt equipment. Regarding Claims 1 and 4, Smith is silent on rotating rolling brush with detachable units positioned above the discharge end of a primary / raw material supply conveyor belt.  
U.S. 4,023,776 to Greten teaches fiberboard construction of mixed materials involving conveyor belt equipment. It is not clear how Greten is analogous to the concrete mixing industry teaching of Choi. Regarding Claims 1 and 4, Greten is silent on rotating rolling brush with detachable units positioned above the discharge end of a primary / raw material supply conveyor belt.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774